Citation Nr: 9916556	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of hepatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
July 1997 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

The veteran appeared at the RO for a personal hearing in June 
1998.  A transcript of that hearing is of record.

Based on testimony provided by the veteran during his June 
1998 personal hearing and his representative's statement of 
April 1999, it appears that the veteran is raising the issue 
of entitlement to a total disability rating based on 
individual unemployability.  This issue has not been 
adjudicated by the RO and is referred to that agency for 
review as appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  Service connection was granted for residuals of hepatitis 
in September 1973, with a disability rating of zero percent.

3.  In July 1997, the disability rating for residuals of 
hepatitis was increased from zero percent to 30 percent, with 
an effective date of January 30, 1997.

4.  The veteran does not have a medical history establishing 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
due to his service-connected residuals of hepatitis.  

5.  The veteran has a medical history of minimal liver damage 
with associated fatigue and gastrointestinal disturbance due 
to his service-connected residuals of hepatitis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of hepatitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7345 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  A claim for an increased rating is generally 
regarded as a new claim and is subject to the well-
groundedness requirement.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  In order to present a well-grounded 
claim for an increased rating of a service-connected 
disability, the veteran need only submit competent testimony 
that symptoms, reasonably construed as related to the 
service-connected disability, have increased in severity 
since the last evaluation.  Id. at 631-632; Jones v. Brown, 7 
Vet. App. 134, 138 (1994).  The veteran has asserted that the 
residuals of hepatitis are more disabling than the current 
evaluation reflects, and thus the Board finds that his claim 
of increasing severity of his service-connected hepatitis 
establishes a well-grounded claim for an increased 
evaluation.  See Proscelle, 2 Vet. App. at 631.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); Schafrath, 1 
Vet. App. at 593-94.
The veteran's disability, however, must be reviewed in 
relation to its history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; and resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (1998).  In any case, with 
particular regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to the criteria set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7345, a 100 percent rating is warranted for 
infectious hepatitis where there is marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.

A 60 percent rating is warranted for infectious hepatitis 
where there is moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  Id.

A 30 percent rating is warranted for infectious hepatitis 
where there is minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  Id.

A 10 percent rating is warranted where there is demonstrable 
liver damage with mild gastrointestinal disturbance, and a 
zero percent rating is warranted when the infectious 
hepatitis is healed, asymptomatic.  Id.

Background.  The veteran was granted service connection for 
residuals of hepatitis in a September 1973 rating decision, 
which also found that the residuals of his liver disorder did 
not warrant a compensable evaluation at that time.  
Service medical records reflecting hospital care show that 
the veteran's chief complaint pertaining to his hepatitis 
while in service concerned symptoms of malaise and nausea.  
In a May 1972 report of his hospitalization for hepatitis, a 
service physician noted that the veteran had normal vital 
signs; that his liver was tender; and found no splenomegaly.  
The physician noted that the veteran's hospitalization was 
without problems or complications, and further noted that the 
veteran was feeling perfectly well upon discharge from the 
hospital.  He was readmitted to the hospital in June 1972, 
however, after a bout of recurring hepatitis symptoms.  The 
service physician found that the patient had normal vital 
signs, but with a two centimeter enlarged liver.  The 
physician opined that prior lab data revealed a typical 
course of benign mild hepatitis with positive hepatitis 
associated antigen, and noted further that the veteran's June 
1972 hospital treatment was benign and without complication.

The first medical report of record subsequent to the 
September 1973 grant of service connection reflects that in 
August 1996, the veteran appeared at a VA Medical Center for 
an anesthesia evaluation prior to arthroscopic surgery for a 
knee injury.  After blood testing was performed at intake, 
however, a VA nurse found that alcohol use had elevated the 
veteran's liver enzymes.  Consequently, the arthroscopic 
surgery was canceled, and the veteran was consulted regarding 
the VA's Alcohol Dependence Treatment Program (ADTP).  

Progress notes from a December 1996 VA medical consultation 
reflect that, although he admitted to not suffering from 
hepatitis associated pain for many years, the veteran had 
recently experienced a recurrence of those symptoms.  The 
medical report reflects that he admitted to a history of 
intravenous drug use, but not to any recent drug use.  The 
veteran stated that he consumed approximately a "six pack" 
of beer each day.  The December 1996 medical report found 
that the veteran's liver function tests had increased, and 
that his abdomen was soft and non-tender.

In January 1997, the veteran submitted a claim of entitlement 
to a compensable disability rating for residuals of 
hepatitis, and a VA rating examination was scheduled for 
April 1997.  During the April 1997 examination, the veteran 
reported about his chronic alcohol intake; that he usually 
drank three to four beers a day; but that he stopped drinking 
in January 1997 due to his "liver condition."  The examiner 
noted that the veteran presented with complaints of weakness, 
fatigue, and malaise.  The veteran expressed to the examiner 
that he suffered from abdominal discomfort at all times; 
mainly a nagging and chronic aching in his right upper 
quadrant.  The veteran also reported that sharp pains in the 
upper right quadrant occurred every two or three months that 
lasted several hours.  The veteran described that he 
frequently felt nauseous, and experienced frequent episodes 
of retching, dry heaves, and morning vomiting when he 
consumed alcohol.  The veteran stated, however, that both his 
nausea and vomiting had decreased after he stopped drinking 
in January 1997.  The examiner's diagnosis showed chronic 
hepatitis C with superimposed and secondary cirrhosis of the 
liver, and a history of alcohol abuse.  The examiner recorded 
that his review of prior ultrasound testing showed evidence 
of parenchymal damage to the veteran's liver.

During a June 1997 consultation to determine his eligibility 
for the ADTP, the veteran reported that he had been a 
"lifelong drinker," and that at the time of the 
consultation he was consuming approximately a "half case" 
of beer every day.  The veteran expressed that he had 
abstained from alcohol for approximately four months in 1997.  
He stated that his realization that "he needs to quit" grew 
out of a seizure he suffered after relapsing from his 
abstention.  The VA counselor's provisional diagnosis was 
alcohol abuse.  A June 1997 VA treatment plan reported that 
the veteran told a VA treatment team member, "I didn't drink 
for four months because I didn't want to hurt my liver."  
The treatment team member noted the veteran's history of 
alcohol related seizures, and wrote of the veteran's wish to 
enter ADTP because of increased fatigue, seizures, and 
unemployment.  

The veteran was subsequently admitted into a VA Medical 
Center from June 19-25, 1997, for the purpose of 
detoxification.  VA medical records generated during 
detoxification provided additional diagnoses of alcohol abuse 
and chronic hepatitis C.  The June 1997 medical summary of 
his detoxification noted that while the veteran was being 
processed for his detoxification intake, he left to "get a 
couple of beers and then come back," and that his blood 
alcohol level at the time of admittance was 0.194 percent.  
The medical summary reported that the veteran was a 
"disabled sheet rocker," unemployed at that time due to a 
right lateral meniscal tear.

Based on the report from the April 1997 VA rating examination 
and other pertinent VA medical records, a July 1997 rating 
decision was issued which increased the disability rating for 
the veteran's residuals of hepatitis to 30 percent, effective 
January 30, 1997.  The veteran disagreed with that decision, 
contending that he is entitled to a disability rating in 
excess of 30 percent.

The veteran continued presenting to the VA medical center for 
outpatient treatments, and medical reports dated from April 
1998 reflect further diagnoses of hepatitis C, alcohol abuse, 
alcoholic cirrhosis, and alcoholic gastritis.  In an April 
1998 VA consultation, it was noted that the veteran smelled 
of alcohol, and was "intoxicated but pleasant."  A May 1998 
record of outpatient care showed that the veteran remained 
positive for alcohol use at that time, and he admitted to 
"binge" drinking a week before.  A June 1998 outpatient 
record reflects that the veteran was continued to be positive 
for alcohol consumption, and that he admitted to the examiner 
that he drank approximately three beers every day.  The 
veteran complained primarily of fatigue, as well as abdominal 
pain and heartburn, which occurred one or two times each day 
depending on the consumption of "spicy foods" and alcohol.  
The examiner noted that the veteran admitted to not taking 
Tagamet routinely, as had been prescribed in May 1998. 

Because prior examinations had noted that the veteran 
presented with complaints of depression, a VA rating 
examination was scheduled in August 1998 in order to evaluate 
the psychological status in relation to his hepatitis C.  
During the August 1998 examination, it was found that the 
veteran's thought content primarily concerned his sense of a 
limited life expectancy because of his hepatitis, and that he 
appeared fatalistic about his condition.  The examiner noted 
that the veteran recognized alcohol use as a definite 
contraindication to his liver problems.  A diagnosis of mild 
to moderate depression secondary to chronic hepatitis was 
given.  The examiner opined that the veteran's hepatitis had 
been aggravated by the chronic use of alcohol ever since he 
contracted hepatitis during his military service.

In an August 1998 VA physical examination, the veteran 
recounted his history of alcohol abuse from his high school 
years onward.  The examiner found that the veteran understood 
that his alcohol use, which continued even after his initial 
in-service diagnosis of hepatitis C, may have been a 
precipitating event in provoking a reemergence of his 
hepatitis.  The examiner stated that the veteran is "clearly 
aware that alcohol can harm his liver."  The examiner noted 
that the veteran had intermittent bouts of depression related 
to the knowledge that he has a disease which may be fatal.  
The veteran denied significant abdominal pain or distention.  
The VA examiner found that the veteran was in no acute 
distress, and found  no identifiable icterus or palpable 
ascites.  The veteran denied any significant recent loss or 
gain of weight.  The examiner noted mild tenderness to deep 
palpation of the veteran's liver.  The veteran's muscle 
strength was noted as normal and the examiner found no signs 
of muscle wasting.  The examiner reviewed the results of 
abdominal ultrasound that was performed in June 1998, and 
found that it revealed chronic hepatic parenchymal disease 
with associated enlargement and increased echogenicity and 
fatty infiltration, without distinct intrinsic abnormality.  
The examiner noted the significant increase in the 
inflammation of the veteran's liver, as evidenced by 
increased liver function test, and hepatomegaly.  The VA 
examiner concluded his report by noting that the veteran has 
significant hepatitis, and his alcohol use "will probably 
result in ongoing medical problems."  The examiner 
specifically stated that the veteran's hepatitis C and 
alcohol use were "obviously . . .  feeding off of each 
other" to worsen his underlying hepatic damage.  

A special internist VA rating examination was performed in 
December 1998 in order to obtain the etiology of the 
veteran's cirrhosis, secondary alcohol abuse, and hepatitis 
C.  The examining VA physician opined that there was neither 
a substantiated diagnosis of cirrhosis of record, nor 
secondary evidence of cirrhosis.  The examiner opined that 
the veteran's liver disease was due primarily to alcohol 
abuse; the concomitant features of which are pancreatitis, 
withdrawal seizures, and gastritis, "none of which are 
caused by hepatitis C, all of which are caused by alcohol 
abuse."  

In his December 1998 report, the VA physician stated that a 
diagnosis of cirrhosis could be substantiated only by a liver 
biopsy, and noted that a biopsy had not yet been performed.  
He also felt that a liver biopsy would be the best, if not 
definitive, method for determining the nature and degree of 
cirrhosis, if it should be diagnosed.  Moreover, the examiner 
opined that it would be preferable for a biopsy to be 
performed after the veteran had refrained from drinking for a 
minimum of four months, and preferably six months.  
Significantly, however, the examiner noted that a thorough 
review of the veteran's claims file confirmed that the 
veteran has "proven in the past that for diagnostic and 
treatment purposes, he is unable to remain sober for six 
months and the likelihood of him being able to do it for a 
biopsy for ratings exams is also slim."  The VA examiner 
concluded the December 1998 report by strongly asserting 
"that the primary cause of [the veteran's] liver disease is 
alcohol."

At his June 1998 personal hearing, the veteran opined that 
the cirrhosis is caused by his hepatitis disease, not by his 
alcohol consumption.  (Transcript at 3.)  When asked how 
often he feels "tired, run down" he responded that "it 
comes and it goes," and agreed that malaise affected him 
three or four times a month, and lasted for a couple of days 
but not as long as a week.  (Transcript at 1, 4.)  He 
testified that he had experienced severe pain in his stomach 
that "comes and goes," and that he took Tagamet to relieve 
"bad heartburn."  (Transcript at 4.)  He testified that 
sometimes he couldn't sleep because his stomach was "on 
fire," and had experienced "morning sickness," which he 
relieved by drinking water.  (Transcript at 4.)  He testified 
that no prescription medications for depression had ever been 
prescribed by his VA physicians, nor had he ever asked for 
the same, but acknowledged that "rest therapy" had been 
prescribed to help him deal with the hepatitis C symptoms.  
(Transcript at 4, 5.)  Regarding his depression, the veteran 
testified that "I figure I could handle that myself."  
(Transcript at 6.)  He stated that he has never lost a job 
because of drinking, and that he is a "good worker."  
(Transcript at 3.)  Regarding his employment as a dry 
wall/sheet rock hanger, the veteran testified that he was 
"mostly" concerned about his coworkers; that he might 
accidentally infect them with hepatitis if he were to cut 
himself while on the job.  (Transcript at 2).


Analysis.  Initially, the Board notes that the veteran's 
representative requested that the Board remand this matter in 
order to perform a liver biopsy.  After review of the 
competent and probative evidence of record, the Board finds 
that a remand for a liver biopsy is not warranted in this 
case.  The veteran has been afforded several VA examinations 
relating to this claim, and all pertinent medical records 
pertaining to his medical treatment for residuals of 
hepatitis have been obtained.  Although the VA examiner 
noted, as stated above, that a liver biopsy is the best 
method for achieving a conclusive diagnosis as to cirrhosis, 
the examiner also opined that there is a "slim" chance that 
the veteran will refrain from alcohol use for the period of 
time that might permit a biopsy to be considered "definitive 
proof."  Even if a definitive diagnosis of cirrhosis was 
obtained, the preponderance of the evidence in this case 
weighs heavily toward establishing that cirrhosis, if 
diagnosed, would be etiologically linked to the veteran's 
history of chronic alcohol consumption; not to the residuals 
of mild hepatitis symptoms. 

Moreover, by virtue of the December 1998 VA examination's 
recency and thoroughness, the Board finds that the examiner's 
opinions regarding the nature and degree of the veteran's 
symptoms of hepatitis are adequate for the purpose of 
determining an appropriate disability rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  It cannot be overlooked that 
in December 1998, the VA examiner used clear, strong, and 
emphatic language to the effect that, based on a review of 
all the evidence in the claims file, alcohol was the primary 
cause of the veteran's liver disease.  The Board finds that 
the evidence already of record is sufficient per se toward 
rendering a decision based upon the appropriate rating 
criteria.  There does not appear to be any competent and 
probative evidence that is not of record, but  necessary to 
review so as to fairly adjudicate the veteran's claim.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

As noted above, the Board is bound to consider the factors as 
enumerated in the applicable rating criteria in its 
consideration of the veteran's request for an increased 
schedular evaluation.  See Massey, 7 Vet. App. at 208; 
Pernorio, 2 Vet. App. at 628.  In order to be entitled to a 
disability rating in excess of 30 percent for infectious 
hepatitis, competent and probative evidence must show that 
the veteran's service-connected disability produces, at a 
minimum, moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  38 C.F.R. § 4.114, Diagnostic Code 7345.

In this case, the evidence does reflect that the veteran has 
suffered from mental depression, and that fatigue is a 
symptom with which the veteran has consistently presented to 
his VA examiners.  The Board notes, however, that the 
veteran's depression was diagnosed as mild to moderate in the 
August 1998 VA psychological examination.  The veteran stated 
that he believed he could attend to his depression by 
himself, and the evidence of record establishes that the 
veteran has neither requested nor received prescription 
medication for depression.  Thus, the Board finds that the 
evidence does not support a finding that the veterans suffers 
from recurrent episodes of depression that are disabling.

Likewise, the medical reports of record do not tend to 
establish that his hepatitis and its symptoms are the cause 
of disabling recurrent episodes of gastrointestinal 
disturbance.  Although there is evidence which shows that the 
veteran suffered from stomach aches and heart burn on a 
rather consistent basis, it must be noted that his outpatient 
records from May and June 1998 establish that he did not 
regularly attend to relieving those symptoms by taking 
Tagamet twice daily, as had been prescribed.

In the same manner, although there is evidence showing that 
he has presented frequently with symptoms of malaise and 
fatigue, there is competent and probative evidence 
establishing that the veteran does not suffer from fatigue to 
such a degree as to warrant a finding that he is disabled 
thereby.  His hearing testimony, to the effect that he is 
able to perform "handyman" work and yardwork around his 
home, contradicts the suggestions of record that the 
veteran's fatigue symptoms are so severe as to be disabling.  
Further, the discharge summary from his June 1997 
hospitalization noted that veteran was a "disabled sheet 
rocker," but that he was disabled due to a knee injury, and 
not by hepatitis or its residuals.
The Board finds that the medical evidence of record 
consistently establishes that the veteran's alcohol use has 
been the primary factor in the aggravation of his hepatitis 
and its residuals.  The amount of evidence establishing 
abusive alcohol consumption, and the symptoms thereof, weighs 
significantly toward a finding that the residuals of the 
veteran's hepatitis, and the associated symptoms, were 
significantly exacerbated by alcohol consumption alone.  The 
majority of medical records in the veteran's claims file 
reflect the veteran's alcohol use and its aggravating effect 
on his liver disorder.  An April 1997 diagnosis showed 
chronic hepatitis C with superimposed and secondary cirrhosis 
of the liver, and a history of alcohol abuse.  As outlined 
above, the outpatient treatments and medical reports that 
documented his April 1998 evaluation for anesthesia for a 
knee injury, clearly and consistently show continued 
diagnoses of hepatitis C, alcohol abuse, alcoholic cirrhosis, 
and alcoholic gastritis.  The 1998 VA examination, the most 
comprehensive and recent medical evidence of record, reported 
that the veteran's liver disease was caused primarily by 
alcohol abuse, including the symptoms of pancreatitis, 
withdrawal seizures, and gastritis.  The Board finds it 
pertinent and probative that, in the VA examiner's opinion, 
none of those symptoms from which the veteran suffered was 
caused by hepatitis C, but all were caused by alcohol abuse.  

In sum, the competent and probative evidence of record shows 
that the veteran's alcohol consumption, and not his hepatitis 
and residuals, is the primary component of his current 
impairment.  The Board finds it persuasive that the veteran 
himself acknowledged, as indicated in the April 1997 
outpatient record, the significant effect his drinking had on 
his hepatitis, in that he took the self-help measure of 
abstaining from drinking for four months in 1997 due to his 
"liver condition."  As noted above, the veteran admitted to 
VA personnel in June 1997 that "he needs to quit," and 
recognized in August 1998 that his alcohol use was a 
"definite contraindication to his liver problems."

After reviewing the veteran's disability in relation to its 
history, the Board finds that the competent and probative 
evidence of record does not tend to establish that the 
veteran has a medical history establishing moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression relatable to 
hepatitis or its residuals, which would warrant a 60 percent 
disability rating under 38 C.F.R. § 4.114, Diagnostic Code 
7345.  See 38 C.F.R. § 4.1.  Since the residuals of hepatitis 
do not meet the criteria for a 60 percent rating, it is 
axiomatic that the Board also finds that his symptoms from 
residuals of hepatitis do not meet the criteria for a 100 
percent rating.

Finally, the Board notes that when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).  

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), concludes that the veteran's symptoms, manifestations, 
and residuals of hepatitis are consistent with the 30 percent 
rating currently assigned, and that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 30 percent.  The evidence is not in relative equipoise, 
and the disability picture, as discussed above, does not 
approximate the criteria for a higher rating.  Accordingly, 
the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 
4.7 (1998) are not for application.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of hepatitis is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

